Citation Nr: 1128794	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and G. W.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1972 to July 1975.

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied service connection for tinnitus and denied a compensable rating for a service-connected bilateral hearing loss disability.  In August 2008, the RO granted service connection for tinnitus and the Veteran did not appeal the initial 10 percent rating.  Therefore, the only appeal remaining is entitlement to a compensable rating for a hearing loss disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There are two reasons for this remand.  The first reason is that clarification from a private audiologist is necessary.  In accordance with 38 C.F.R. § 19.9, VA must seek clarification where the evidence is unclear.  Seeking clarification from private examiners is authorized, if relevant and probative.  Savage v. Shinseki, 24 Vet. App. 124 (2010).  

In January 2009, an audiologist of Arkansas Otolaryngology Center, P.A., evaluated the Veteran's hearing and then offered speech recognition scores of 80 percent and 60 percent for the right and left ear, respectively.  In May 2009, a VA audiologist found the private January 2009 report difficult to evaluate because the private audiologist did not disclose certain facts concerning the testing method used. 

The VA audiologist stated that word recognition scores vary widely depending on the word list used, the manner in which the list is presented, and the gender of the speaker reciting the word list.  The VA audiologist noted that the January 2009 private report does not indicate which word list was used, the gender of the speaker, nor does the report indicate whether the speech discrimination test was presented to the Veteran as a live voice vs. a recording.  The private report also lacks a statement of reliability of the results.  

The second reason for the remand is to obtain another VA audiometry evaluation to ensure that there is sufficient evidence to rate the disability throughout the entire appeal period and for consideration of any additional comments provided by the private audiologist.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the private audiologist who performed an audiometry evaluation on January 5, 2009.  The private audiologist is asked to respond to the following:

I.  Note whether the speech recognition examination was a Maryland CNC (consonant-nucleus-consonant) speech discrimination test.  

II.  Note which word list was used during the speech recognition portion of the examination.  

III.  Note the gender of the speaker used in the speech recognition portion of the examination.  

IV.  Note whether live voice or a recorded voice was used for the speech recognition portion of the examination.  

V.  Offer an assessment of the reliability of the test results.  

If any question cannot be answered, the audiologist should state the reason.  

2.  Following the above, the AMC should arrange for a VA audiometry evaluation.  The audiologist is asked to review the claims file, including the May 2009 VA examination report and any response obtained from the January 2009 private audiologist, elicit a history of symptoms from the Veteran, examine his hearing, and offer a diagnosis, if forthcoming.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss. 

3.  Following the above actions, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on this claim.  38 C.F.R. § 3.655.

							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tanya A. Smith
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


